930 F.2d 918
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Creamus Paxton HOWARD, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 90-2244.
United States Court of Appeals, Sixth Circuit.
April 12, 1991.

Before BOYCE F. MARTIN, Jr. and RALPH B. GUY, Jr., Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and the record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Creamus Howard filed a motion to vacate sentence pursuant to 28 U.S.C. Sec. 2255 in which he challenged the sentence he received for a 1989 conviction for making false statements to an agency of the United States.  The district court denied the relief sought and this appeal followed.  The parties have briefed the issues, Howard proceeding without counsel.


3
Upon review, we conclude that the district court properly decided the case on review.  Howard's claims are all based on the premise that he was entitled to be sentenced under the guidelines created by the Sentencing Reform Act of 1984.  Howard committed the underlying crime in September 1986.  The Sentencing Guidelines are applicable only to convictions for crimes committed on or after November 1, 1987.    United States v. Newman, 889 F.2d 88, 93-94 (6th Cir.1989), cert. denied, 110 S.Ct. 2566 (1990).  The motion lacks merit.


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.